            Case 1:20-cv-00558-VEC Document 12 Filed 02/11/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



TULSI GABBARD and TULSI NOW, INC.,

                          Plaintiffs,

                v.
                                                           Case No. 20-cv-558
HILLARY RODHAM CLINTON,
                                                           MOTION FOR ADMISSION
                          Defendant.                       PRO HAC VICE



       Pursuant to Rule 1.3(c) of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Gloria K. Maier, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for Defendant Hillary Clinton in the above-

captioned action.

       I am a member in good standing in the bars of the State of Maryland and the District of

Columbia, and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, suspended, disbarred

or denied admission or readmission by any court. I have attached the affidavit pursuant to Local

Rule 1.3.

Dated: February 11, 2020                     WILLIAMS & CONNOLLY LLP

                                             By:     /s/ Gloria K. Maier
                                                     Gloria K. Maier
                                                     725 Twelfth Street, N.W.
                                                     Washington, D.C. 20005
                                                     Tel: (202) 434-5000
                                                     Fax: (202) 434-5029
                                                     gmaier@wc.com

                                                     Attorney for Defendant Hillary Clinton
         Case 1:20-cv-00558-VEC Document 12 Filed 02/11/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 11, 2020, I caused to be filed electronically the

foregoing Motion for Admission Pro Hac Vice with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to all counsel of record in this matter who are

on the CM/ECF system.

                                                                     /s/ Gloria K. Maier




                                                 2
